In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00186-CR



         LARRY DARNELL TAVE, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 124th District Court
                Gregg County, Texas
              Trial Court No. 47,349-B




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                                     ORDER

            Larry Darnell Tave appeals from his conviction of driving while intoxicated, third offense

or more, and sentence of twelve years’ imprisonment. On December 28, 2018, Tave’s court-

appointed appellate counsel, Natalie A. Anderson, filed an Anders 1 brief, and on January 9, 2019,

Tave filed a pro se motion for access to the appellate record. Pursuant to Kelly v. State, 436 S.W.3d
313, 321–22 (Tex. Crim. App. 2014), we are now required to enter an order specifying the

procedure to be followed to ensure Tave’s access to the record. This order is intended to

accomplish that goal.

            Anderson advised this Court that on January 10, 2019, she mailed a complete paper copy

of the appellate record to Tave. Allowing a generous fifteen days for that record to be delivered

to Tave and giving Tave thirty days to prepare and file his pro se response, we hereby set

February 25, 2019, as the deadline for Tave to file his pro se response to Anderson’s Anders brief.

            IT IS SO ORDERED.

                                                       BY THE COURT

DATE:               January 15, 2019




1
    See Anders v. California, 386 U.S. 738 (1967).

                                                       2